UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6581



MEREDITH L. VANHOOSE,

                                               Plaintiff - Appellant,

          and


DAVID D. ASHWORTH; DENNIS S. SULLIVAN; GARY
LEE BASENBACK; DENNIS P. WOODARD; JOHN E.
WORKMAN; FRANKIE KUHN; ROBERT CRUM,

                                                           Plaintiffs,

          versus


DAN FERGUSON, Administrator;     DONALD    STEPP;
HERCIL GARTIN,

                                              Defendants - Appellees,

          and


CABELL COUNTY JAIL; DALLAN FIELDS,

                                                           Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Hungington. Robert J. Staker, Senior
District Judge. (CA-00-200)


Submitted:   June 13, 2002                    Decided:   June 19, 2002
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Meredith L. Vanhoose, Appellant Pro Se.    Theresa Marlene Kirk,
PULLIN, KNOPF, FOWLER & FLANAGAN, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Meredith Vanhoose appeals the district court’s judgment order

granting summary judgment to Cabell County Jail and certain of its

employees.     We have reviewed the record and the district court’s

memorandum order and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.       See Vanhoose v.

Ferguson, No. CA-00-200 (S.D.W. Va. Mar. 29, 2002).     We also deny

Vanhoose’s motion for appointment of counsel and/or attorney’s

fees.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED



                                   2